TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2015



                                     NO. 03-15-00616-CR


                                  The State of Texas, Appellant

                                                v.

                                     Dennis Davis, Appellee




          APPEAL FROM 167TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                    DISMISSED ON APPELLEE’S MOTION




This is an attempted appeal from the findings of fact and conclusions of law entered by the

district court. The appellee has filed a motion to dismiss the appeal, and having reviewed the

record, the Court agrees that the appeal should be dismissed. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.